 1 Lora Grevious, Esq. (CA SBN 282874)
   PO Box 221836
 2 Sacramento, CA 95822
   Telephone: (916) 400-4516
 3 Facsimile: (916) 471-0305
 4
     Attorney for Plaintiff
 5
     MACKENZIE WILSON
 6
 7
                                     UNITED STATES DISTRICT COURT
 8                                  EASTERN DISTRICT OF CALIFORNIA

 9 Mackenzie Wilson                                        Case No. 2:18-CV-00045-WBS-EFB
10                   Plaintiff,                            ORDER OF DISMISSAL
11
            vs.
12
   Hy Cite Enterprises, LLC
13               Defendants.
14
             The parties jointly, by and through their respective counsel of record, hereby request that
15
16 the court dismiss the above-entitled matter, with prejudice.
17
                                                      Respectfully submitted,
18
     Dated: 1/7/19                                    _ /s/Lora Grevious_____________
19                                                    Lora Grevious, Esq.
                                                      Attorney for Plaintiff
20
21
                                                      _ /s/Thomas S. Brown____________
22                                                    Thomas S. Brown
                                                      Attorneys for Defendant
23
24 IS SO ORDERED.
25 Dated: January 8, 2019
26
27
28                                                          1
                                      [PROPOSED ORDER] DISMISSAL
